Citation Nr: 1725618	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  The Board remanded the case in October 2015 for additional development and it now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, this matter was remanded by the Board in October 2015 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

More specifically, the Board remanded this matter in October 2015 because the November 2009 VA examiner failed to provide an inadequate rationale for all opinions offered.  In this regard, the Board explained that the examiner opined that the Veteran's bilateral hearing loss and tinnitus were "likely pre-existing" his military service, but failed to specify the pre-existing conditions, state the degree of certainty required for pre-existing conditions, or offer an explanation or rationale for such determination.  The Board further explained that the examiner opined that the Veteran's bilateral hearing loss and tinnitus were the result of exposure to "many years of occupational noise exposure;" however, the Veteran had denied post-service noise exposure on multiple occasions.  

Accordingly, the Board's October 2015 remand directed the AOJ to obtain an addendum opinion addressing such matters.  The remand further directed the examiner to consider the Veteran's acknowledged in-service noise exposure and his lay statements regarding the incurrence and continuity of symptomatology of his claimed bilateral hearing loss and tinnitus.

Upon remand, a January 2016 addendum opinion was offered by the November 2009 VA examiner.  At such time, the examiner determined that the Veteran's bilateral hearing loss and tinnitus were not caused by, permanently aggravated by, or a result of military service.  The examiner further indicated that  the  Veteran's left ear hearing loss and tinnitus clearly and unmistakably pre-existed  his entry into active duty; and there was clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss and/or tinnitus did not undergo an increase in the underlying pathology during active duty.  As rationale for the opinion, the examiner indicated that the Veteran had left ear high frequency sensorineural hearing loss at 6 kHz and tinnitus (high frequency cochlear damage) prior to active military service.  Additionally, the examiner noted that the audiometric examinations completed during service were the same, without an increased hearing loss.  The examiner also noted that the Veteran's left ear audiometric thresholds of 20 dB with hearing loss at 4 kHz were consistent through service.  Furthermore, the examiner explained that the Veteran's current hearing loss and tinnitus were likely secondary to many years of occupational noise exposure levels rather than two years and seven months of military service as there was no evidence of noise trauma through progress notes, consultations, examinations, or orders requesting "light duty" status secondary to acoustic trauma.  The examiner further explained that there was no stipulation of the Veteran's combat involvement, and occupational and recreational noise exposure levels were noted.  In support of his conclusions, the examiner cited Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine (IOM), National Academy of Sciences, 2006, in which the IOM concluded that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  

However, as the opinion focused solely on the Veteran's left ear hearing loss and tinnitus, the AOJ requested an additional addendum opinion from the November 2009 VA examiner regarding the nature and etiology of the Veteran's right ear hearing loss and tinnitus.  Subsequently, a July 2016 addendum opinion was offered by the November 2009 VA examiner.  At such time, the examiner found that the Veteran's right ear hearing loss and tinnitus were less than likely as not caused by or a result of military service.  As rationale for the opinion, the examiner noted that the Veteran's right ear hearing was normal prior to, during, and/or shortly following active military service.  Additionally, the examiner indicated that there was no evidence within the Veteran's service treatment records (STRs) of any acoustic trauma, such as orders of "light duty" status, nor constant pathologic tinnitus.  The examiner further indicated that the Veteran's August 1971 separation examination shows his right ear hearing levels as very normal.  The examiner also noted that the Veteran reported a hearing loss onset of ten years prior during an October 2011VA consultation, which was approximately 30 years following service.  He again cited to the aforementioned IOM study that found that there is no sufficient scientific basis for the existence of delayed-onset hearing loss, and a 1991 study for the same proposition. 

Unfortunately, the Board finds that these addendum opinions do not substantially comply with the Board's October 2015 remand directives.  In this regard, with respect to both the January 2016 and July 2016 addendum opinions, the VA examiner failed to accept the Veteran's acknowledged in-service noise exposure as directed in the October 2015 remand when he noted that there was no evidence of acoustic trauma.  To the contrary, the record reveals that the Veteran served in the Republic of Vietnam as a truck driver and, while he was not in combat, such rating is among those listed in the Department of Defense's Duty Military Occupational Specialties (MOS) Noise Exposure Listing.  

Additionally, with respect to the January 2016 addendum opinion, the notation of occupational noise exposure described by the VA examiner is not consistent with the evidence of record.  Here, it appears that the examiner is relying on a September 2009 VA examination report that includes an occupational noise exposure notation of "unprotected citrus business."  However, as noted in the October 2015 remand, at the Veteran's July 2015 Board hearing, he provided additional information regarding his report of occupational noise exposure, which was not considered by the September 2009/November 2009 VA examiners.  Specifically, he testified that, after service he got into the fruit business, growing oranges.  He further testified that he had a crew, and as such, did not actually do the work.  Moreover, he testified that he was not exposed to any loud noises at such time; and the only loud noise that he was exposed to was during his active military service in Vietnam.  

Furthermore, with respect to the July 2016 addendum opinion, the VA examiner failed to consider the Veteran's lay statements regarding the incurrence of his claimed hearing loss and tinnitus as directed in the October 2015 remand when he noted that there was no evidence within the Veteran's service treatment records (STRs) of constant pathologic tinnitus.  In this regard, in an April 2006 VA treatment record and during his July 2015 Board hearing, the Veteran reported that the ringing in his ears began during his active military service in Vietnam. 

Therefore, these opinions appear, at least in part, to be based on an incomplete factual history and understanding.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).  Furthermore, it cannot be found that there was substantial compliance with the October 2015 Board remand directives.  See Stegall, 11 Vet. App. 268.  Thus, remand is unfortunately again required for an addendum opinion. 	

Furthermore, while the VA examiner cited medical literature from 1991 and 2006 for the proposition that there is no sufficient scientific basis for the existence of delayed-onset hearing loss, more recent medical literature appears to suggest that the opposite may be true.  Specifically, a line of research conducted by Dr. Sharon G. Kujawa, indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Therefore, the examiner should also consider such line of research in rendering an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who offered the November 2009, January 2016, and July 2016 opinions.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the November 2009/ January 2016/July 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

(A) Is there clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss and/or tinnitus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

If there was an increase in severity of the Veteran's left ear hearing loss and/or tinnitus during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(B) Is it at least as likely as not that the Veteran's right ear hearing loss and/or tinnitus had its onset in service, or is otherwise related to any incident of service, to include his acknowledged in-service noise exposure as a result of his rating as a truck driver and service in the Republic of Vietnam?

(C) Is it at least as likely as not that the Veteran's right ear hearing loss and/or tinnitus manifested within one year of his service discharge in September 1971, i.e., by September 1972?  If so, please describe the manifestations. 

In offering such opinions, the examiner should consider the fact that the Veteran's in-service noise exposure has been acknowledged, his lay statements that his bilateral hearing loss and tinnitus had their onset during service and have continued to the present time, the lack of post-service noise exposure while working in the citrus business (as described above), and the line of research conducted by Dr. Sharon G. Kujawa (as noted above).

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




